DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 09/03/2021, in response to claims 1-13 and 15-20 rejection from the non-final office action (08/05/2021), by amending claims 1-4, 7-8, 12-13, 15, and 17; cancelling claim 6; and adding new claim 21 is entered and will be addressed below. 

Election/Restrictions
Claim 14 remains withdrawn from further consideration pursuant to 35 CFR 1.142(b), as being drawn to nonelected Species 2.


Claim Interpretations
Independent claims 1, 8, 15 each recites “a coating coated on at least part of the …” and then later define the coating location. However, this does not exclude the coating on the other part of the electrode not defined by the coating location. Furthermore, the electrode may not be planar or having a uniform thickness.

The examiner apologizes failing to see these issues during interview. In this office action, the examiner will include rejection based on narrow interpretation (coating 

The “the support surface comprising an inner region configured to support a substrate and an outer region to configured to support an edge ring … an inner radius aligned radially between a center of the body and the outer region of the support surface, and an outer radius aligned under the outer region of the support surface“ of claim 8, the outer region is not a single point (as opposed to an inner edge of claims 1 and 15). Any point of this region read into the “outer region” in “between a center of the body and the outer region“. This also applies to claims 12-13.

The “wherein the coating is coated on at least part of the first electrode using one or more of skin coating, surface chemistry modification, electroplating, etching, oxidizing, vacuum-based metal deposition, plastic coating, and/or acid dipping” of claim 11 is a product by process claim. See MPEP 2113.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-8, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 7024105, hereafter ‘105), in view of Ootsuka et al. (US 20030071260, hereafter ‘260). Or as being unpatentable over ‘260 in view of ‘105.
‘105 teaches some limitations of:

The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “a body, the body comprising a support surface”),  The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11, the claimed “a stepped surface that protrudes upwards from the support surface, and an inner surface extending upwards from the support surface, the stepped surface being disposed about the support surface to surround the support surface, and the stepped surface defining an edge ring”), In an alternative embodiment of the invention, the ring may be integrally incorporated with the heating member as a single contiguous element. Having the advantageous deposition process enhancing features of the ring incorporated integrally into the body of the substrate support assembly provides economy by reducing the number of components while increasing chamber to chamber processing uniformity (col. 6, lines 43-49, the claimed “such that the edge ring is integrated with the pedestal to form the body that is monolithic”);
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “an at a depth below the support surface” and “; the heating elements 158 is the claimed “one or more heaters disposed in the body”).
Claim 8:  The reactor 100 comprises a process chamber 102 and a controller 110. The process chamber 102 generally comprises a body (wall) 130 having a lid assembly 118, a substrate support pedestal 126 (Fig. 1, col. 3, lines 1-4, the claimed “A pedestal for disposition in a substrate processing chamber, comprising”): 
The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “a body comprising a support surface, the support surface comprising an inner region configured to support a substrate and an outer region to configured to support an edge ring, the outer region disposed outwardly of the inner region”),  
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “a first electrode disposed in the body at a first depth below the support surface”).
Claim 15: The reactor 100 comprises a process chamber 102 and a controller 110. The process chamber 102 generally comprises a body (wall) 130 having a lid assembly 118, a substrate support pedestal 126 (Fig. 1, col. 3, lines 1-4, the claimed “A 
The support pedestal 126 comprises a substrate heater assembly 148 … The substrate heater assembly 148 comprises a body (heater member 132) and an annular ring 134 disposed in a recess (substrate pocket) 150 of the heater member (col. 3, lines 21-33, the claimed “the pedestal comprising a support surface”); 
The heater member 132 further comprises a plurality of embedded heating elements 158, a temperature sensor (e.g., thermocouple) 160, and a plurality of radio-frequency (RF) electrodes 162 (col. 3, lines 33-37, RF electrodes 162 is the claimed “an electrode disposed at a depth below the support surface”),
The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11, the claimed “and an edge ring, the edge ring comprising an inner surface, an outer surface, an upper surface, and a bevel on an upper end of the inner surface, the bevel extending between the inner surface and the upper surface” and as shown in Fig. 2B).

‘105 does not teach the other limitations of:
Claim 1: a coating coated on at least part of the electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, and the coating having: an inner radius aligned radially between a center of the body and the inner surface, and an outer radius aligned radially outwardly of the inner surface.  
Claim 8: a coating coated on at least part of the first electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the first electrode, and the coating having: an inner radius aligned radially between a center of the body and the outer region of the support surface, and an outer radius aligned under the outer region of the support surface.
Claim 15: and a coating coated on at least part of the electrode, the coating having a volumetric electrical resistivity that is greater than a volumetric electrical resistivity of the electrode, and the coating having an inner radius and an outer radius;
the inner radius of the coating aligned radially between a center of the pedestal and the inner surface of the edge ring, and the outer radius of the coating aligned radially outwardly of the inner surface.

‘260 is an analogous art in the field of Susceptor With Built-in Electrode And Manufacturing Method Therefor (title), manufacturing methods for semiconductor devices such as IC, LSI and VLSI, a move towards single substrate processing ([0004]), a susceptor formed from an aluminum nitride based sintered body ([0007]). ‘260 teaches that This susceptor with a built-in electrode 21 comprises: … an internal electrode 24 which is formed between the mounting plate 22 and the support plate 23 (Fig. 1, [0059]), both sides of the internal electrode 24 are coated with a nonconductive material 30 ([0068]), for the purpose of corrosion resistance and plasma resistance and improved nonconductivity under high temperatures ([0017]).


Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added nonconductive material coating, as taught by ‘260, to the RF electrode 162 of ‘105, for the purpose of corrosion resistance and plasma resistance and improved nonconductivity under high temperatures, as taught by ‘260 ([0017]). Note the added nonconductive material coating covers entire RF electrode 162, including at the location “the inner radius of the coating aligned radially between a center of the pedestal and the inner surface of the edge ring, and the outer radius of the coating aligned radially outwardly of the inner surface“ and center region.

Alternatively, ‘260 as the primary reference. ‘260 does not teach the edge ring. It would have been obvious to have added integrated edge ring of ‘105 to ‘260 for the purpose of focusing the plasma.

’105 further teaches the limitations of:
Claim 2: “wherein the edge ring is a first portion of the body and a second portion of the body includes the support surface” is by definition.

Claim 16: The inner edge 208 of the annular ring comprises a wall 214 and a bevel 218 (Fig. 2B, col. 5, lines 10-11 “wherein the bevel includes a sloped profile that extends at an angle between the inner surface and the upper surface of the edge ring”, and “the angle is measured between a first axis that extends upward and orthogonally from the support surface and a second axis that extends along the sloped profile of the bevel” is by definition).
Claim 17: upward at an angle 224 of about 10 to 40 degrees (col. 5, lines 17-28), In this embodiment, the annular ring 134 had … an angle 224 of about … 30 degrees (col. 6, lines 21-24, the claimed “wherein the angle is within a range of 10 degrees to 90 degrees”).
Claim 18: upward at an angle 224 of about 10 to 40 degrees (col. 5, lines 17-28,  “wherein the angle is within a range of 12 degrees to 18 degrees” of claim 18”, see MPEP 2144.05 I).
Claim 19: In an alternative embodiment of the invention, the ring may be integrally incorporated with the heating member as a single contiguous element. Having the advantageous deposition process enhancing features of the ring incorporated 

‘260 teaches the limitations of:
	Claim 11: use a coating method such as screen printing ([0089], the claimed “wherein the coating is coated on at least part of the first electrode using one or more of skin coating, surface chemistry modification, electroplating, etching, oxidizing, vacuum-based metal deposition, plastic coating, and/or acid dipping”, note this is a product by process claim).
Claims 12-13: because claim 8 “a coating coated on at least part of the first electrode” does not exclude coating at the other regions, it would be obvious to define part of coating cover only the claimed “wherein the coating is coated onto a portion of the first electrode that is aligned radially inside of the outer region of the support surface“ and “wherein the coating is coated onto a portion of the first electrode that is aligned under the outer region of the support surface”).
Claim 21, and alternatively, claims 1-2, 7-8, 11-13, and 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over ‘105, in view of ‘260, Hao et al. (US 20020059981, hereafter ‘981), and Weldon et al. (US 6721162, hereafter ‘162)
an inner radius aligned radially between a center of the body and the inner surface, and an outer radius aligned radially outwardly of the inner surface” of claims 1, 8, and 15 (the narrow claim interpretation as discussed above).

‘981 is an analogous art in the field of Lower Electrode Design For Higher Uniformity (title), A plasma processing system (abstract), Substrate 110 is introduced into chamber 102 and disposed on a pedestal 112, which acts as a chuck and a lower electrode (Fig. 2, [0019]). ‘981 teaches that the uniformity pedestal 130 generally includes an electrode 152, a chuck 154, an edge ring 156 and an impedance matching layer 158. The electrode 152 is configured for generating an electric field that is sufficiently strong to couple energy through the chuck 154, the edge ring 156, the impedance matching layer 158 and a substrate 160 (Fig. 3, [0024]), the impedance matching layer 158 is configured for altering the impedance of the electric field produced near the edge of the substrate 160. By altering the impedance, a more uniform coupling of energy is produced across the surface of the substrate. As a result, process uniformity may be obtained such that the process rate at the center of the substrate is substantially equal to the process rate at the edge of the substrate ([0030], 3rd sentence), the impedance matching layer 158 is sandwiched between the edge ring 156 and the electrode 152. In one embodiment, the impedance matching layer 158 is coupled to the upper surface of the electrode 152. In another embodiment, the impedance matching layer 158 is coupled to the lower surface of the edge ring 156. In 

‘162 is an analogous art in the field of Electrostatic Chuck Having Composite Dielectric Layer (title), useful in a plasma process chamber to process substrates, such as semiconductor wafers (abstract). ‘162 teaches that the electrostatic chuck 100 comprises an electrode 110 covered by, and more preferably embedded in, a dielectric member 115 that electrically isolates the electrode from the substrate (col. 6, lines 41-45), as shown in FIG. 15, a composite dielectric member 115 comprising a first dielectric material 172 having first electrical properties; and a second dielectric material 174 having second electrical properties, is used to cover the electrode 110 (which is illustrated as a base 105 that serves as the electrode, but also includes the embedded electrode version). In a preferred configuration, the first dielectric material 172 is disposed over a central portion of the electrode 110 (which is substantially entirely covered by the substrate 55 during operation of the chuck 100); and the second dielectric material 174 is disposed over a peripheral portion of the electrode 110, and the top surface 170 configured to support the substrate extends across the first dielectric material 172 and across at least a portion of the second dielectric material 174 higher resistivity than the semiconducting dielectric member … the composite dielectric coating 115 can comprise a first dielectric member 172 having a first dielectric breakdown strength, and a second dielectric member 174 having a second dielectric breakdown strength. Preferably, the second dielectric breakdown strength is higher than the first dielectric breakdown strength to prevent plasma discharge or electrostatic charge neutralization at the peripheral edge of the chuck (col. 22, lines 46-67). ‘162 also teaches that The semiconducting or composite dielectric member 115 can be formed by a variety of conventional methods, as apparent to those skilled in the art, including for example, isostatic pressing, thermal spraying, sputtering, CVD, PVD, solution coating, or sintering a ceramic block with the electrode 110 embedded therein (col. 23, lines 21-26).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added an impedance matching layer 158 of ‘981 at inner side of the vertical inner wall of the annular ring 134 of ‘105, with higher resistivity at edge region, as taught by ‘162, as internal coating of an embedded electrode, as taught by ‘260, for the purpose of more uniform coupling of energy, as taught by ‘981 ([0030], 4th sentence), and preventing plasma discharge or electrostatic charge neutralization at the peripheral edge of the chuck, as taught by ‘162 (col. 22, lines 65-67).

Claims 2, 7, 11, and 16-10 rejections are discussed above.

‘162 further teaches the limitations of:
Claims 12-13: the impedance matching layer 158 (the claimed “wherein the coating is coated onto a portion of the first electrode that is aligned radially inside of the outer region of the support surface“ and “wherein the coating is coated onto a portion of the first electrode that is aligned under the outer region of the support surface”, see claim interpretation above).

‘981 further teaches the limitations of:
Claim 21: the impedance matching layer may be formed from a suitable material such as a dielectric, semi-conductive or conductive material. By way of example, materials such as … silicon oxides … anodized aluminum and aluminum ceramics such as aluminum oxide work well ([0032], the claimed “wherein the coating is formed of one or more of a refractory oxide or a polymer”). 
Claims 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘105 and ‘260 (optionally with ‘981 and ‘162), as being applied to claims 2 and 15 rejection above, in view of Redeker et al. (US 20030180459, hereafter ‘459).
The combination of ‘105 and ‘260 (optionally with ‘981 and ‘162) does not teach the limitations of:
support surface.
	Claim 4: wherein the volumetric electrical resistivity of the first portion having the edge ring is less than the volumetric electrical resistivity of the second portion having the support surfac.
Claim 5: wherein the first portion having the edge ring comprises a first material, and the second portion having the support surface comprises a second material that is different than the first material.
Claim 20: wherein a volumetric electrical resistivity of the edge ring is less than a volumetric electrical resistivity of the pedestal.

	‘105 further teaches that the heating member 132 and annular ring 134 are formed of a ceramic material, such as aluminum nitride (AlN), aluminum oxide (Al2O3), (col. 4, lines 43-45).

‘459 is an analogous art in the field of Technique For Improving Chucking Reproducibility (title) in plasma enhanced CVD processing of substrates (abstract). ‘459 describes arcing problem ([0007]) and charging build up leading to waiting time for substrate removal ([0008]). ‘459 teaches that One solution to the dechucking problem surface of the chuck with conductive impurities to increase the surface conductivity of the chuck. Doping of the surface enables a residual charge to move more easily between the chucking electrode and the wafer interface ([0009]), The electrostatic chuck is preferably made of a ceramic material, most preferably aluminum oxide (Al2O3) or aluminum nitride (AlN) which is doped with metallic impurities in order to render it more conductive to dissipate any charge build up occurring thereon ([0028], last sentence, therefore, less resisitivity).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have doped the integrated annular ring 134 and the support pedestal 126 (the heating member 132) of ‘105 with metallic impurities, as taught by ‘459, for the purpose of solving arcing and dechucking problems, as taught by ‘459 ([0007]-[0009]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘105 and ‘260 (optionally with ‘981 and ‘162), as being applied to claim 8 rejection above, further in view of Dorf et al. (US 20170358431, hereafter ‘431).
	‘260 is silent on the depth of the internal electrode 24 from the mounting surface 22a. ‘260 does not teach the limitations of:
	Claim 9: wherein the first depth is within a range of 0.5 mm to 4 mm.
	Claim 10: wherein the first depth is at least 1.2 mm.



Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted 3-4 mm distance between the power electrode and the surface of the substrate support, as taught by ‘431, as the depth of the internal electrode 24 from the mounting surface 22a of ‘260, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive nor convincing (for narrow claim interpretation) in light of the new grounds of rejection above.
In regarding to 35 USC 112(b) rejection, see the top of page 7, Applicants’ amendment overcomes the rejection.
Applicants argue that doping from Redeker ‘459 would result in doping both the annular ring 135 and the support pedestal 126, would not necessarily have differing volumetric electrical resistivity, see the bridging paragraph between pages 7 and 8.
This argument is found not persuasive.
As discussed in the interview, doping would have result a concentration gradient that differ in depth direction of the pedestal, therefore, differ in volumetric resistivity.
Also discussed in the interview, US 20040112544 was cited for arcing between wafer and the focus ring ([0008]). This would result doping the edge ring.

Note also the impedance matching layer 158  of ‘981 with higher resistivity as taught by ‘162 is below the edge ring. The doping of ‘459 is to modify the upper surface of the edge ring. These two references do not contradict each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040112544 is cited for arcing between wafer and the focus ring ([0008]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KEATH T CHEN/Primary Examiner, Art Unit 1716